Case 2:19-cv-12687-SFC-EAS ECF No. 15 filed 07/29/20                PageID.1034       Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

Sabrina Armstrong, on behalf of A.L.J.,

       Plaintiff,
                                            Civil Case No. 19-12687
v.

Commissioner of Social Security,            Sean F. Cox
                                            United States District Court Judge
      Defendant.
______________________________/

                                 ORDER ADOPTING
                       7/9/20 REPORT AND RECOMMENDATION

       Plaintiff Sabrina Armstrong, on behalf of her minor granddaughter, filed this action

appealing a final decision of Defendant Commissioner of Social Security denying her

granddaughter’s application for supplemental security income benefits under the Social Security

Act.

       The matter was referred to Magistrate Judge Elizabeth Stafford for determination of all

non-dispositive motions under 28 U.S.C. § 636(b)(1)(A) and issuance of a report and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Thereafter, the parties filed

cross-motions for summary judgment.

       In a Report and Recommendation (“R&R”) issued on July 9, 2020, the magistrate judge

recommends that the Court: 1) grant Plaintiff’s motion; 2) deny Defendant’s motion; and 3)

remand the matter under sentence four of 42 U.S.C. § 405(g) for further consideration consistent

with the R&R. (ECF No. 14).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a


                                               1
Case 2:19-cv-12687-SFC-EAS ECF No. 15 filed 07/29/20                PageID.1035       Page 2 of 2



matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the July 9, 2020 R&R.

       IT IS ORDERED that Plaintiff’s Motion for Summary Judgment is GRANTED.

       IT IS FURTHER ORDERED that the Commissioner’s Motion for Summary Judgment is

DENIED.

       IT IS FURTHER ORDERED that the matter is REMANDED under sentence four of 42

U.S.C. § 405(g) for further consideration consistent with the magistrate judge’s R&R dated July

9, 2020.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: July 29, 2020




                                                2
